                                                                                                                            Case 4:20-cv-02884-HSG Document 60 Filed 09/21/21 Page 1 of 2



                                                                                                                      1    NOAH G. BLECHMAN (State Bar No. 197167)
                                                                                                                           noah.blechman@mcnamaralaw.com
                                                                                                                      2    DENISE BILLUPS-SLONE (State Bar No. 151606)
                                                                                                                           denise.billups-slone@mcnamaralaw.com
                                                                                                                      3    MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                           BORGES & AMBACHER LLP
                                                                                                                      4    3480 Buskirk Avenue, Suite 250
                                                                                                                           Pleasant Hill, CA 94523
                                                                                                                      5    Telephone: (925) 939-5330
                                                                                                                           Facsimile: (925) 939-0203
                                                                                                                      6
                                                                                                                           Attorneys for Defendant
                                                                                                                      7    COUNTY OF ALAMEDA

                                                                                                                      8                                  UNITED STATES DISTRICT COURT
McNAMARA, NE Y, BEATT Y, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                      9                                 NORTHERN DISTRICT OF CALIFORNIA
                                                           3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                     10

                                                                                                                     11
                                                                                                                           HECTOR A. HERNANDEZ; and MARIA                     Case No. C20-2884 HSG
                                                                                                                     12    IBARRA as co-successors-in-interest for
                                                                          TELEPHONE: (925) 939-5330




                                                                                                                           Decedent, HECTOR HERNANDEZ,                        STIPULATION AND ORDER
                                                                             ATTORNEYS AT LAW




                                                                                                                     13                                                       MODIFYING CERTAIN DATES IN
                                                                                                                                          Plaintiffs,                         SCHEDULING ORDER
                                                                                                                     14
                                                                                                                                  vs.
                                                                                                                     15
                                                                                                                           COUNTY OF ALAMEDA, a municipal
                                                                                                                     16    corporation; WELLPATH, a professional
                                                                                                                           corporation; and DOES 1-50, inclusive,
                                                                                                                     17    individually, jointly and severally,

                                                                                                                     18                   Defendants.

                                                                                                                     19

                                                                                                                     20          The Parties in this action, Plaintiffs HECTOR A. HERNANDEZ and MARIA IBARRA

                                                                                                                     21   (“Plaintiffs”) and Defendants COUNTY OF ALAMEDA, CALIFORNIA FORENSIC MEDICAL

                                                                                                                     22   GROUP, INC. (“CFMG”), JEFFREY COOPER and KACEY LEBON (“Defendants”), by and

                                                                                                                     23   through their respective attorneys of record hereby stipulate to the following:

                                                                                                                     24          1.      WHEREAS the deadline to complete Expert Discovery was set for September 27,

                                                                                                                     25   2021, per Your Honor’s Amended Scheduling Order (ECF 58).

                                                                                                                     26          2.      WHEREAS the Parties have disclosed all retained Experts and Rebuttal Experts;

                                                                                                                     27   three for Plaintiffs and six for Defendants.

                                                                                                                     28          3.      WHEREAS the Parties have met and conferred regarding scheduling the depositions
                                                                                                                           STIPULATION AND ORDER MODIFYING
                                                                                                                           CERTAIN DATES IN SCHEDULING
                                                                                                                           ORDER – C20-2884 HSG
                                                                                                                            Case 4:20-cv-02884-HSG Document 60 Filed 09/21/21 Page 2 of 2



                                                                                                                      1   of the disclosed Experts and Rebuttal Experts and agree that the current deadline does not provide

                                                                                                                      2   adequate time to complete all Expert depositions.

                                                                                                                      3          4.      WHEREFORE good cause has been shown to continue the current Expert Discovery

                                                                                                                      4   deadline from September 27, 2021 to October 28, 2021. The remaining dates set per Your Honor’s

                                                                                                                      5   Amended Scheduling Order (ECF 58) will remain unchanged.

                                                                                                                      6          IT IS SO STIPULATED.

                                                                                                                      7          The undersigned attests that permission in the filing of this document(s) has been obtained

                                                                                                                      8   from the signatory below which shall serve in lieu of the actual signatures on the document(s).
McNAMARA, NE Y, BEATT Y, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                      9   Dated: September 20, 2021            LAW OFFICES OF FULVIO F. CAJINA
                                                           3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                                                               and
                                                                                                                     10                                        LAW OFFICES OF STANLEY GOFF
                                                                                                                     11                                        By:      /S/ Fulvio Cajina
                                                                                                                                                                     Fulvio F. Cajina
                                                                                                                     12                                              Stanley Goff
                                                                          TELEPHONE: (925) 939-5330




                                                                                                                                                                     Attorneys for Plaintiffs
                                                                             ATTORNEYS AT LAW




                                                                                                                     13
                                                                                                                          Dated: September 20, 2021            LAW OFFICES OF JEROME M. VARANINI
                                                                                                                     14
                                                                                                                                                               By:      /s/ Jerome Varanini
                                                                                                                     15                                              Jerome M. Varanini
                                                                                                                                                                     Attorneys for Defendants, CFMG, Cooper, and Lebon
                                                                                                                     16
                                                                                                                          Dated: September 20, 2021            MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                     17                                        BORGES & AMBACHER LLP
                                                                                                                     18                                        By:      /s/ Noah G. Blechman
                                                                                                                                                                     Noah G. Blechman
                                                                                                                     19                                              Denise Billups-Slone
                                                                                                                                                                     Attorneys for Defendant, County of Alameda
                                                                                                                     20

                                                                                                                     21                                              ORDER
                                                                                                                     22   PURSUANT TO THE PARTIES’ STIPULATION, IT IS HEREBY ORDERED AS FOLLOWS:

                                                                                                                     23          The deadline to complete Expert Discovery is hereby continued until October 28, 2021.

                                                                                                                     24   IT IS SO ORDERED.

                                                                                                                     25   Dated: 9/21/2021

                                                                                                                     26                                        By: _________________________________
                                                                                                                                                                  HON. HAYWOOD S. GILLIAM, JR.
                                                                                                                     27                                           United States District Judge
                                                                                                                     28
                                                                                                                           STIPULATION AND ORDER MODIFYING                  2
                                                                                                                           CERTAIN DATES IN SCHEDULING
                                                                                                                           ORDER – C20-2884 HSG
